DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: channel board configured to in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of transducers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “first channel board and second channel boards”. It is unclear what are the channel boards, are they a beamformer or ports for the transducers? For the purpose of examination, the examiner interpreted the limitation as an element that is able to beamform the received signals.
Claim 1 recites the limitation “wherein a resolution is settable to increase a maximum number of channels for beamforming in a range of a maximum number of channels of the first channel board to a maximum number of channels of the second channel board by one of using both the first and second channel boards and using the second channel boards only.” Within the context of this claim does not make sense. It is unclear what this limitation is intending to recite. For the purpose of examination, the examiner interpreted the channels as ports. It would be unclear to one with ordinary skill in the art what the scope of the claim element is as in its present form, the claim element is grammatically incorrect.
The term “maximum” in claim 1 is a relative term which renders the claim indefinite. The term “maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. it is unclear what is the maximum range, is it associated with the number of transducer elements.
Claim 12 recites the limitation “at least one selected from ”. It is unclear is the one selected, is one refereeing to the echo signal?
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(1)(1) as being anticipated by Smith et al. (US Pub No. 2004/0179332).
Regarding claim 1, Smith teaches an ultrasound diagnostic system, comprising (abstract):
 a first ultrasound diagnostic device which is portable device (12) and including a first channel board (88) configured to perform beamforming of at least one of signals transmitted to or received from the plurality of transducer elements included in a probe (16) (figure 11, paragraph 0074; “The input circuitry in portable ultrasound unit 12 may include an analog front end 88 and other signal processing electronics 90. The circuitry of analog front end 88 helps to condition the analog signals from transducer 16 prior to digitization of these signals by signal processing electronics 90”); 
and a second ultrasound diagnostic device (14) configured to communicate with the first ultrasound diagnostic device (12) and including a second channel board configured to perform beamforming of at least one of the signals transmitted to or received from the plurality of transducer elements (paragraphs 0080, 0084, 0087, 0090; the cart includes a processor which preforms beamforming of the channel signals, the processor can be microcontrollers, microprocessors, personal computer boards, digital signal processors, programmable logic devices, application specific integrated circuits), 
wherein a resolution is settable to increase a maximum number of channels for beamforming in a range of a maximum number of channels of the first channel board to a maximum number of channels of the second channel board by one of using both the first and second channel boards and using the second channel boards only (paragraphs 0069-0070, the cart has more ports than the portable device which makes the cart receive greater number of signals).

Regarding claim 2, Smith teaches the ultrasound diagnostic system of claim 1, the first ultrasound diagnostic device further includes: an image processing unit configured to: 
receive at least one ultrasound echo signal received by the second channel board, and generate an ultrasound image by using a plurality of ultrasound echo signals including the at least one ultrasound echo signal received by the second channel board (paragraphs 0084 and 0087, the cart receives ultrasound data and processes it to generate an ultrasound image), and wherein total number of the plurality of ultrasound echo signals used for generating the ultrasound image is more than ultrasound echo signals received and collected by the first channel board (paragraph 0084, the cart receives unprocessed data and processed data).

Regarding claim 3, Smith teaches the ultrasound diagnostic system of claim 1, the second ultrasound diagnostic device further includes: an image processing unit configured to: receive at least one ultrasound echo signal received by the first channel board, and generate an ultrasound image by using a plurality of ultrasound echo signals including the at least one ultrasound echo signal received by the first channel board and at least one ultrasound echo signal received by the second channel board (paragraphs 0084 and 0087, the cart receives ultrasound data and processes it to generate an ultrasound image), and wherein total number of the plurality of ultrasound echo signals used for generating the ultrasound image is more than ultrasound echo signals received and collected by the first channel board (paragraph 0084, the cart receives unprocessed data and processed data).

Regarding claim 4, Smith teaches the ultrasound diagnostic system of claim 1, further comprises the probe (16) including the plurality of transducer elements and configured to communicate with the first ultrasound diagnostic device (figure 11, paragraph 0073; The scanner elements of transducer 16).

Regarding claim 5, Smith teaches the ultrasound diagnostic system of claim 4, wherein the probe further configured to transmit at least one of signals which is received from the plurality of transducer elements to the first ultrasound diagnostic device (paragraph 0073; “The portable ultrasound unit 12 has electronic circuitry for generating ultrasonic acoustic waves that are launched into target 84 and has electronic circuitry for gathering and analyzing reflected acoustic waves to form corresponding ultrasound images.”).

Regarding claim 6, Smith teaches the ultrasound diagnostic system of claim 1, wherein the first ultrasound diagnostic device further comprises the probe (figure 11, element 16).

Regarding claim 7, Smith teaches the ultrasound diagnostic system of claim 1, 36 DM US 156884819-1.050665.0584wherein the first ultrasound diagnostic device further comprises a first docking interface unit including at least one of a wired communication interface and a wireless communication interface (figure 11, element 110, paragraphs 0067 and 0080; the communication can be via firewire, USB, or RF connection), wherein the second ultrasound diagnostic device further comprises a second docking interface unit including at least one of the wired communication interface and the wireless communication interface, and wherein the first ultrasound diagnostic device communicates with the second ultrasound diagnostic device by using the first docking interface unit, and the second ultrasound diagnostic device communicates with the first ultrasound diagnostic device by using the second docking interface unit (figure 11, element 120, paragraphs 0067 and 0080; the communication can be via firewire, USB, or RF connection).

Regarding claim 8, Smith teaches the ultrasound diagnostic system of claim 1, wherein the wireless communication interface includes at least one communication module which performs wireless communication via at least one Wireless LAN, Bluetooth, zigbee, WFD(Wi-Fi Direct), IrDA(infrared Data Association), BLE (Bluetooth Low Energy), NFC(Near Field Communication), Wibro(Wireless Broadband Internet), WiMAX(World Interoperability for Microwave Access), SWAP(Shared Wireless Access Protocol), WiGig(Wireless Gigabit Allicance) and RF communication (paragraph 0067, the communication can be done through RF connection).

Regarding claim 9, Smith teaches the ultrasound diagnostic system of claim 1, wherein the second channel board performs beamforming of signals equal to number of signals transmitted to or received from the probe (paragraph 0067, “Connectors 64 and 66 may be provided using one connector or multiple connectors. When transferring ultrasound imaging data that is still in "channel" form, the connectors may include numerous parallel electrical connectors (differential and single-ended) for transmitted data to the cart 14 corresponding to each of the scanner array elements (channels) in the transducer head 18.”).

Regarding claim 10, Smith teaches the ultrasound diagnostic system of claim 1, wherein number of channels, for which beamforming is performed by the second channel board, is greater than number of channels for which beamforming is performed by the first channel board (paragraphs 0069-0070 and 0093-0094, the cart has more ports than the portable device which makes the cart receive greater number of signals).

Regarding claim 11, Smith teaches the ultrasound diagnostic system of claim 1, wherein the probe transmits a plurality of ultrasound echo signals respectively corresponding to the plurality of transducer elements, the first channel board receives and collects at least one of the plurality of ultrasound echo signals transmitted from the probe (paragraph 0074, “The input circuitry in portable ultrasound unit 12 may include an analog front end 88 and other signal processing electronics 90. The circuitry of analog front end 88 helps to condition the analog signals from transducer 16 prior to digitization of these signals by signal processing electronics 90. Transducer may have numerous (e.g., 100 or more) individual scanner elements, each which generates a signal on a separate "channel." Accordingly, analog front end 88 may have circuitry that processes the analog input signals for each channel in parallel.”) and the second channel board receives at least one ultrasound echo signal, corresponding to at least one channel, of the plurality of ultrasound echo signals transmitted from the probe, and collects the received at least one ultrasound echo signal (paragraph 0067; “ Connectors 64 and 66 may be provided using one connector or multiple connectors. When transferring ultrasound imaging data that is still in "channel" form, the connectors may include numerous parallel electrical connectors (differential and single-ended) for transmitted data to the cart 14 corresponding to each of the scanner array elements (channels) in the transducer head 18.).

Regarding claim 12, Smith teaches the ultrasound diagnostic system of claim 2, wherein the image processing unit generates the ultrasound image by using at least one selected from the at least one of the plurality of ultrasound echo signals received and collected by the first channel board and the at least one ultrasound echo signal transmitted from the second channel board (paragraph 0084).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793